Citation Nr: 1442560	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-30 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected early osteoarthritis of the right knee.

2.  Entitlement to an initial, compensable for service-connected right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, granted service connection for disabilities of the right knee and right foot, assigning an initial, noncompensable rating for each disability, effective May 1, 2007.  In July 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

Also in appellate status was a service connection claim for a left foot disability, also arising from a denial of the claim in a November 2007 rating action.  While pending appellate consideration by the Board, the claim was granted in a January 2013 rating decision.  Accordingly, that issue, having been fully resolved with the grant of service connection, is no longer in appellate status and will not be further addressed herein.  

In August 2012, the claims on appeal were remanded for additional development, to include providing VA examinations.  As explained below, all requested action has been accomplished completed.

On his VA Form 9, the Veteran indicated that he wanted a hearing before the Board at the RO.  The Veteran failed to appear at his scheduled hearing in December 2010.  Since that time the Veteran has not provided good cause for failing to report for the scheduled hearing, and has not since requested rescheduling of the hearing.  As such, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in Virtual VA include copies of the Veteran's VA treatment records considered by the RO as shown in the January 2013 Supplemental Statement of the Case, and other documents already in the paper file.  The Veteran's VBMS file contains documents relating to his change in marital status and the addition of a dependent.  It appears that the RO is aware of this information and has started to take action based on the information provided.  As such, this matter does not require referral by the Board.  

However, the issues of entitlement to an increased rating for disc disease lumbosacral spine L5-S1 (currently evaluated as 10 percent disabling) and for gastroesophageal reflux disease (GERD) (currently evaluated as 10 percent disabling); and whether new and material evidence has been received to reopen a claim of entitlement to service connection for left elbow disability have been raised by the record (specifically in a statement received in February 2008), but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.

2.  There is X-ray evidence of right knee osteoarthritis with full extension to zero degrees and full flexion to 140 degrees; the Veteran has provided credible lay evidence of painful motion.  

3.  Since the May 1, 2007 effective date of the award of service connection, the Veteran's right foot plantar fasciitis has been manifested by tenderness on palpitation, relieved with the assistance of shoe inserts.  There has been no evidence of abnormal weight-bearing or misplacement of the tendo Achilles.

4.  The applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to the appeal, and no claim for a TDIU due to either or both disabilities has been reasonably raised  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for right knee osteoarthritis with painful motion are met from May 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  The criteria for an initial, compensable rating for right foot plantar fasciitis, from May 1, 2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the claims on appeal, the VCAA's notice requirements were satisfied by way of a letter sent to the Veteran dated in July (right foot) and September (right knee) 2007 (addressing the elements of service connection prior to the grant of service connection).  As this is an appeal arising from awards of service connection, the notice that was provided before service connection was granted is legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, although no additional notice for the downstream initial rating issues was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the awards of service connection and the Veteran's disagreement with the initial ratings assigned. the September 2008 SOC set forth the criteria for higher ratings for right knee and foot disabilities (the timing and form of which suffices, in part, for Dingess/Hartman), and a January 2013 supplemental statement of the case (SSOC) set forth the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  The Veteran was afforded appropriate opportunity to respond to the additional notice provided before the claims file was returned to the Board.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained and the file includes arguments, contentions, and statements of the Veteran.  VA examinations of the right foot and knee were conducted in 2007 and 2012.  The reports of those examinations are of record, and the Veteran has not suggested that these VA examination reports are in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Thus, the Board finds that VA has fully satisfied VA's duty to assist.  As mentioned in the Introduction, the RO/AMC substantially complied with the actions sought by the August 2012 Remand.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance, rather than strict compliance, with the Board's remand directives is required).  On these facts, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Therefore, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims, at this juncture.




II.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under  38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A. Right Knee

Service connection for a right knee disability, characterized as early osteoarthritis of the right knee per X-ray films, was initially established in a November 2007 rating decision in which an initial non-compensable rating was assigned effective from May 1, 2007, when the original service connection claim was filed.  

The grant was based in part on STRs which revealed that the Veteran was treated for right knee pain and patellofemoral syndrome during service.  

The grant was also made based on findings made upon VA examination of October 2007.  At that time the Veteran denied having the following manifestations: deformity; giving way; instability; stiffness; weakness; locking; dislocation or subluxation.  He reported having one episode of effusion and some pain, with severe flare-ups occurring weekly.  Active and passive range of motion was from 0 to 140 degrees.  X-ray films revealed slight narrowing of the knee joint compatible with degenerative changes, assessed as early osteoarthritis.  

In a July 2008 lay statement, the Veteran complained of knee pain on standing and sitting and stated that he was limited in his mobility, with respect to work and recreational activities.   

VA records dated from October 2007 to July 2010 are negative for right knee treatment.

A VA examination of the knee was conducted in September 2012, at which time early osteoarthritis of the right knee per X-ray films was made.  The Veteran reported having no treatment for the right knee after separation from service.  He indicated that he did not run anymore and did not stand in one position for a long time.  He reported having gel inserts and using Naproxen for right knee pain.  The Veteran indicated that he did not have flare-ups impacting the function of the knee or lower leg.  Range of motion was from 0 to 140 degrees, to include on repetitive testing, with no indication of pain.  The examiner noted that there was no functional loss or impairment of the right knee or leg.  Strength testing was 5/5.  Testing for instability was negative (entirely normal).  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner further found that there was no evidence of redness, heat, swelling, deformity, or inflammation, and commented that gait was normal.  The Veteran was able to squat 2 times without objective difficulty or evidence of pain.  

Analysis

Since May 1, 2007, the Veteran's right knee disability has been assigned an initial non-compensable disability rating under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 5010, traumatic arthritis is rated as degenerative arthritis under code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, for the knee, Diagnostic Codes 5260 and 5261.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint (such as the knee) or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is assigned for flexion limited to 60 degrees, a 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is assigned for extension of the leg limited to five degrees; a 10 percent disability rating is assigned for extension of the leg limited to 10 degrees; a 20 percent disability rating is assigned for extension of the leg limited to 15 degrees; a 30 percent disability rating is assigned for extension of the leg limited to 20 degrees; a 40 percent disability rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent disability rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's right knee disability does not meet even the criteria for a non-compensable rating for limitation of motion in flexion or in extension under codes 5260 and 5261.  In this regard, full range of motion from 0 to 140 degrees was shown upon VA examinations of 2007 and 2012 and no clinical records have documented any degree of right knee limited motion.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, during examinations of 2007 and 2012, VA examiners did not find that the right knee was additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Indeed, although there are complaints of pain, the Veteran still has full range of motion.  Consequently, the Board finds that the Veteran is not entitled to a compensable disability rating under the above provisions and Deluca. 

Further, VA examination reports of 2007 and 2012 have reflected that the Veteran has denied having right knee instability and reflect that objective testing is negative for right knee instability.  Similarly, the record is entirely negative for evidence of recurrent subluxation.  Accordingly, there is no basis for the assignment of a separate or increased evaluation under code 5257.  

Turning to other diagnostic codes potentially applicable to right knee disability, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have ankylosis of the knees, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum to warrant higher disability ratings under 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. § 4.71(a).

Essentially, the only currently manifested disability of the right knee consists of evidence of early osteoarthritis and subjective complaints of pain.  Where a veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.

In this case, X-ray films taken in conjunction with the October 2007 VA examination revealed slight narrowing of the knee joint compatible with degenerative changes, assessed as early osteoarthritis.  That diagnosis was confirmed upon VA examination of 2012.  

While clinical evidence does not reveal evidence of pain on range of motion testing, the Veteran has provided lay accounts of painful right knee motion.  Since 2007, the Veteran has provided consistent and intermittent reports of right knee pain on motion and/or activity.  The Board finds him competent to provide such accounts and also finds him credible in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Considering this evidence in light of 38 C.F.R. § 4.59, Lichtenfels, supra, and Burton, supra, and, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents a basis for assignment of an initial 10 percent rating under Diagnostic Code 5010 for arthritis with painful motion, since May 1, 2007, when the Veteran filed his original claim and shortly following which osteoarthritis was diagnosed by X-ray films (October 2007).  In granting the claim to this extent, the benefit-of-the-doubt doctrine has been applied.  See 38 U.S.C.A. § 5107(b); 38 U.S.C.A. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, the preponderance is against assignment of any higher rating for this disability at any pertinent point.

B.  Right Foot

Service connection for a right foot disability, characterized as plantar fasciitis, was initially established in a November 2007 rating decision in which an initial non-compensable rating was assigned effective from May 1, 2007, when the original service connection claim was filed.  

The grant was based in part on STRs which revealed that the Veteran was treated for right foot plantar fasciitis during service.  

The grant was also made based on findings made upon VA examination of October 2007.  At that time, the Veteran gave a history of bilateral foot pain since early in his military career.  He reported having right foot pain and swelling around the plantar aspect at the arch and heel while standing.  The Veteran denied having the following manifestations: heat; redness; stiffness; instability; weakness; or lack of endurance.  Examination was negative for objective evidence of painful motion, swelling, instability, or weakness.  The examiner found no skin or vascular abnormalities.  Objective evidence of tenderness on pressing the plantar aspect of the foot was shown.  Gait was normal and there was no muscle atrophy.  Plantar fasciitis was diagnosed.   

In a July 2008 lay statement, the Veteran indicated that he had pain every morning when he stepped out of bed.  He also described having throbbing pain on standing for too long.  He mentioned that he had been wearing inserts for years, which were not helping.  It was also noted that he could no longer run or walk long distances because of the foot condition.

An August 2008 record indicates that the acknowledged that his heel pain had significantly improved with foot pads/insoles given to him from prosthetics in April 2008.  

A VA examination of the foot was conducted in September 2012, at which time right foot plantar fasciitis was diagnosed.  The Veteran reported having no treatment for the foot after separation from service, but mentioned getting shoe inserts in 2008.  The examination revealed no evidence of hallux valgus, hammer toes, hallux rigidus, pes cavus/claw foot, or malunion/non-union of the tarsal bone.  There was no evidence of weak foot.  Subjective tenderness on deep palpitation over the right posterior plantar medial heel area was reported.  Occasional use of shoe inserts was mentioned.  There were no objective findings of redness, swelling, heat, inflammation, and or deformity of the right foot on examination.  The examiner noted that the Veteran was able to stand on toes and heels although he complained of subjective pain.  Range of motion of the bilateral heels, proximalinterphalangeal (PIP), and distalinterphalangeal (DIP) joints were within normal limits without objective evidence of pain on ranging.  Overall, the examiner characterized the symptoms as mild. 

Analysis

Since May 1, 2007, the Veteran's right foot disability has been assigned an initial noncompensable disability rating under Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276, for a unilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable). 

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for right foot plantar fasciitis is not warranted for any portion of the appeal period extending from May 1, 2007, the effective date of the award of service connection.  

When examined in 2007, examination was negative for objective evidence of painful motion, swelling, instability, or weakness.  In addition, the Veteran denied having symptoms of heat; redness; stiffness; instability; weakness; or lack of endurance.  Gait was normal and there was no muscle atrophy.  Essentially, the only evident manifestation was objective evidence of tenderness on pressing the plantar aspect of the foot.  

VA records reflect that foot pads/insoles were given to the Veteran from prosthetics in April 2008.  An August 2008 record indicates that he reported that his heel pain had significantly improved with the use of the insoles.  

The 2012 examination report reflects that the Veteran's right foot symptoms were assessed as no more than mild, overall.  The examination revealed no evidence of hallux valgus, hammer toes, hallux rigidus, pes cavus/claw foot, or malunion/non-union of the tarsal bone.  There were no objective findings of redness, swelling, heat, inflammation, and or deformity of the right foot on examination.  Range of motion of bilateral heel, PIP, and DIP joints were within normal limits without objective evidence of pain on ranging.  Again, subjective tenderness on deep palpitation over the right posterior plantar medial heel area was reported and occasional use of shoe inserts was mentioned.  

Overall, the pertinent evidence of record reflects that from May 1, 2007, right foot plantar fasciitis has been manifested by pain on palpitation, and that symptoms have improved with the use of shoe inserts.  There has been no credible lay or any medical evidence of abnormal weight-bearing or misplacement of the tendo Achilles and, without such evidence, the Board finds the evidence does not show that the Veteran has symptoms that warrant a compensable disability rating at any point during the appeal period.  The Board also notes that there are no indications of right foot arthritis.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

During the appeal period, the Veteran has subjectively complained of pain and tenderness on palpitation.  Under Diagnostic Code 5276, functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276; see DeLuca, 8 Vet. App. at 204-7.  Moreover, no functional impairment has been clinically shown, range of motion is full and the Veteran is able to stand on toes and heels (with subjective complaints of pain).  Additionally, the Veteran has not alleged any specific functional loss other than pain and fatigue upon usage, and medical examinations do not mention any restricted motion or function due to plantar fasciitis.  As such, a higher disability rating is not warranted based upon DeLuca, supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45.  

Turning to other diagnostic codes potentially applicable to right foot disability, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/non-union of the tarsal or metatarsal bones to warrant a higher disability ratings under 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively.  See 38 C.F.R. § 4.71(a).

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Upon a comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned diagnostic code and non-compensable rating.  At this point, the Veteran's symptoms have been clinically defined as no more than mild, and at least moderate foot impairment is not shown.  

Accordingly, for reasons discussed above, the symptoms shown since May 1, 2007 are consistent with no more than the initial, noncompensable rating assigned, and the claim for higher rating must be denied.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 U.S.C.A. §§ 3.102, 4.3; Gilbert,  1 Vet. App. at 55-56.  

III.  Extra-schedular Evaluation and TDIU Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the original May 2007 service connection claims have the right knee or foot been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the January 2013 SSOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that schedular criteria are adequate to rate the right knee and foot disabilities under consideration.  The rating schedule fully contemplates the symptomatology associated with the each disability.   In this regard, the Veteran has now been assigned a 10 percent rating for his right knee symptoms manifested by arthritis with full, but painful motion.  As the Veteran's right foot symptoms are mild and the criteria for a compensable evaluation for limitation of motion are not met; a non-compensable evaluation has been continued.  There is no indication that the Veteran experiences other symptomatology of either the right knee or foot that results in additional functional loss.  Moreover, the rating schedule provides for ratings higher than those currently assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate either disability.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is considered part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Likewise, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the is no evidence or allegation that the service-connected disabilities under consideration actually or effectively render the Veteran unemployable.  As such, no claim for a TDIU due to either or both disabilities has been reasonably raised, and need not be addressed.






      (CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating for right knee osteoarthritis with painful motion is granted effective May 1, 2007, subject to the pertinent legal authority governing the payment of compensation.

An initial, compensable rating for right foot plantar fasciitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


